08-005-CV, McCullough v









 
IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00005-CV
 
rose
mccullough,
                                                                                    Appellant
 v.
 
devon energy production 
company,
l.p.,
                                                                                    Appellee
 
 

From the 413th District Court
Johnson
  County, Texas
Trial Court No. C2007000683
 

order

 
Our
memorandum opinion dismissing Appellant Rose McCullough’s appeal for want of
jurisdiction was issued on July 30, 2008.
On
August 4, 2008, Appellant filed her second motion for disqualification and/or
recusal of the justices of this court.  (Her first motion for disqualification
and/or recusal was denied on June 18, 2008.)  It does not contain proof of
service, as required by Rule of Appellate Procedure 9.5(d).  On September 2,
2008, Appellant filed a motion to reinstate, which we will treat as a motion
for rehearing.  Contained within it is a motion for extension of time to file
the motion for rehearing.  Because the motion was mailed on August 29, it is
timely.  See Tex. R. App. P.
9.2(b), 49.8.  The motion does not contain proof of service, as required by
Rule of Appellate Procedure 9.5(d).
We
implement Rule of Appellate Procedure 2 to suspend the proof of service
requirement and proceed to the merits of Appellant’s motions.  See Tex. R. App. P. 2.
We
deny Appellant’s second motion for disqualification and/or recusal; being filed
after our July 30 opinion, it is untimely.  See Tex. R. App. P. 16.3(a).
Appellant’s
motion for extension to file motion for rehearing is granted.  Appellant’s motion
for rehearing is denied.
 
PER CURIAM
 
Before Chief Justice Gray,
            Justice Vance, and
            Justice Reyna
            (Chief Justice Gray not participating)
Motion for extension granted;
Motions for disqualification/recusal and rehearing denied
Order issued and filed September 17, 2008
Do not publish